BENEDICT, J.
This is a proceeding for the voluntary dissolution of a domestic corporation, under article 9 of the General Corporation Law (Consol. Laws 1909, c. 23). Section 179 of this law requires publication in one or more newspapers of the order to show cause, which must precede the final order,'“at least once in each of the three weeks immediately preceding” the return day. Twenty-one full days did not elapse between the first publication and the return day. I am of opinion, however, that, notwithstanding this fact, the publication was a sufficient compliance with the statute. Cortland Savings Bank v. Lighthall, 53 Misc. Rep. 423, 427, 428, 104 N. Y. Supp. 1022; Wood v. Morehouse, 45 N. Y. 368, 375; Olcott v. Robinson, 21 N. Y. 150, 78 Am. Dec. 126.